PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                _____________

                     No. 12-1624
                   _____________
  ASSOCIATION NEW JERSEY RIFLE AND PISTOL
                        CLUBS,
        a New Jersey Not for Profit Corporation;
SCOTT L. BACH; KAARE A. JOHNSON; BOBS LITTLE
                    SPORT SHOP,
 a New Jersey Corporation; VINCENT FURIO; STEVEN
                     YAGIELLO,
                                             Appellants

                           v.

   GOVERNOR OF THE STATE OF NEW JERSEY;
ATTORNEY GENERAL NEW JERSEY; COLONEL RICK
                      FUENTES,
  Superintendent, Division of New Jersey State Police;
  WASHINGTON TOWNSHIP, (Morris County; XYZ
              MUNICIPALITIES 1-565;
  CITY OF HACKENSACK; LITTLE EGG HARBOR
                     TOWNSHIP;
            XYZ MUNICIPALITIES1-563
                   _____________

     On Appeal from the United States District Court
            for the District of New Jersey
               (D.C. No. 3-10-cv-00271)
   United States District Judge: Honorable Joel A. Pisano
                       _____________

        Submitted Under Third Circuit LAR 34.1(a)
                   December 18, 2012

      Before: MCKEE, Chief Judge, SLOVITER, and
               VANASKIE, Circuit Judges

                 (Filed: January 30, 2013)

Daniel L. Schmutter
Greenbaum Rowe, Smith & Davis, LLP
P.O. Box 5600
Metro Corporate Campus One, Suite 4
Woodbridge, NJ 07095

             Attorneys for Appellants

Craig M. Pogosky
Zisa & Hitscherich
77 Hudson Street
Hackensack, NJ 07601

             Attorney for Appellee City of Hackensack

Gregory A. Spellmeyer
Robert T. Lougy
Roshan D. Shah
Office of Attorney General of New Jersey
25 Market Street
Richard J. Hughes Justice Complex
Trenton, New Jersey 08625




                             2
             Attorney for Appellees




                         _________

                         OPINION
                         _________

SLOVITER, Circuit Judge.


       The Association of New Jersey Rifle and Pistol Clubs,
Inc., Bob‘s Little Sport Shop, and several individuals
(―Appellants‖) appeal the District Court‘s dismissal of their
claims against Appellees –– the Governor of New Jersey, the
Attorney General of New Jersey, the Superintendent of the
New Jersey State Police, and the City of Hackensack 1— and
the District Court‘s denial of Appellants‘ motion for a
preliminary injunction. We will affirm.2

1
  Washington Township and Little Egg Harbor Township
were named as defendants to the original action. However,
they settled with Appellants shortly after the action
commenced.
2
  The District Court had jurisdiction under 28 U.S.C. §§ 1331
and 1343 and we have jurisdiction under 28 U.S.C. § 1291.
We review de novo a district court‘s grant of a motion to
dismiss. Phillips v. Cnty. of Allegheny, 515 F.3d 224, 230 (3d
Cir. 2008). We review de novo a denial of injunctive relief
based on statutory interpretation. Tanimura & Antle, Inc. v.




                              3
                               I.

       Appellants seek to enjoin the enforcement of N.J.
STAT. ANN. 2 §§ 2C:58-2(a)(7) and 2C:58-3(i) (West 2005 &
Supp. 2012) (―One Gun Law‖).3 First, Appellants allege that
these statutes are preempted by 15 U.S.C. § 5001(g)(ii)
(2006). Section 5001(g)(ii) provides in relevant part: ―no
State shall –– prohibit the sale (other than prohibiting the sale
to minors) of traditional B-B, paint ball, or pellet-firing air
guns that expel a projectile through the force of air pressure.‖
Appellants argue that because the One Gun Law prohibits the
purchase or sale of more than one handgun per person per
month, including B-B and air guns,4 it is preempted by §
5001(g)(ii).

       Second, Appellants allege that the implementation of
the One Gun Law violates the Due Process Clause of the
Fourteenth Amendment. The One Gun Law provides
exemptions from its restrictions for certain groups of people,
such as collectors of handguns and competitive shooters.


Packed Fresh Produce, Inc., 222 F.3d 132, 137 (3d Cir.
2000).
3
  ―A dealer shall not knowingly deliver more than one
handgun to any person within any 30-day period.‖ N.J. STAT.
ANN. § 2C:58-2(a)(7). ―Only one handgun shall be purchased
or delivered on each permit and no more than one handgun
shall be purchased within any 30-day period . . . .‖ N.J. STAT.
ANN. § 2C:58-3(i).
4
   B-B and air guns fall within New Jersey‘s definition of
―handgun,‖ see N.J. STAT. ANN. §§ 2C:39-1(f) and (k), an
issue Appellees did not contest.




                                4
N.J. STAT. ANN. § 2C:58-3.4. Appellants argue that the One
Gun Law‘s exemptions, as implemented, violate the Due
Process Clause because the exemptions are essentially
illusory. In order to purchase more than one handgun per
month under an exemption, the applicant must list, on a state-
provided application form, the particular handguns, by serial
number, that s/he wishes to purchase. Appellants state that
this provision makes it ―difficult or impossible for the average
collector to obtain an exemption‖ as the collector must
convince the seller of the gun to take it off the market while
the application is processed, ―with no certainty about whether
approval will even be granted months later.‖ Appellants‘ Br.
at 14.

        The District Court denied the Appellants‘ motion for a
preliminary injunction and granted the state Defendants‘
motion to dismiss Appellants‘ federal claims. The District
Court then declined to exercise supplemental jurisdiction over
Appellants‘ state-law claims.5 Appellants appeal the District
Court‘s orders and contend that if their federal claims are
reinstated, the District Court should resume jurisdiction over
their state-law claims as well.

                              II.

       A state law is preempted when it conflicts with federal
law. Pac. Gas & Elec. Co. v. State Energy Res. Conservation
& Dev. Comm’n, 461 U.S. 190, 204 (1983). Courts ―start
with the assumption that the historic police powers of the
States were not to be superseded by the Federal Act unless

5
 Appellants‘ state-law claims challenged the implementation
of the One Gun Law by certain municipalities.




                               5
that was the clear and manifest purpose of Congress.‖ Rice v.
Santa Fe Elevator Corp., 331 U.S. 218, 230 (1947). Section
5001(g)(ii) provides that states cannot prohibit the sale of B-B
and air guns. However, it does not bar states from regulating
the sale of B-B and air guns in any way. The One Gun Law
restricts the sale of these guns to one per person per month,
and allows applications for exemptions from this restriction.
It is evident that this is not a complete prohibition. Nor is this
restriction so onerous as to be a de facto prohibition. Cf.
Coal. of N.J. Sportsmen v. Florio, 744 F. Supp. 602, 608
(D.N.J. 1990) (holding that regulation created a de facto
prohibition when a ―person must go through the extremely
rigorous qualification process required for receiving a
license,‖ including having a court refer the application to a
prosecutor for investigation, and then granting the license
―only upon an express finding that the public safety and
welfare so require‖). Because the One Gun Law regulates but
does not prohibit the sale of B-B and air guns, it is not
preempted by § 5001(g)(ii).

                               III.

        To state a deprivation of procedural due process,
Appellants must allege that they were deprived of an interest
―encompassed within the Fourteenth Amendment's protection
of ‗life, liberty, or property,‘‖ and that available procedures
―did not provide ‗due process of law.‘‖ Hill v. Borough of
Kutztown, 455 F.3d 225, 233-34 (3d Cir. 2006). We conclude
that the implementation of the One Gun Law‘s exemptions
does not violate due process. It is not necessary for us to
determine whether Appellants have a property interest in the
exemptions. Even if Appellants have a property interest, they
do not demonstrate a deprivation of that interest. Appellants




                                6
do not challenge the exemption provision of the One Gun
Law. Rather, they challenge the implementing forms that
applicants must complete and submit in order to qualify for
an exemption. Appellants state that these forms frustrate the
purpose of the exemptions by requiring applicants to identify
the particular handguns they wish to purchase. However, as
the District Court pointed out, the exemption provision of the
One Gun Law itself requires applicants to identify the
particular handguns they wish to purchase. See N.J. STAT.
ANN. § 2C:58-3.4(b) (―The applicant shall certify, on a form
prescribed by the superintendent, the specific exemption
sought and the particular handguns to be purchased.‖). The
implementing forms do not add further requirements that are
so onerous as to deprive Appellants of any property interest
they may have in the exemptions.

                              IV.

        In summary, we conclude that the One Gun Law is not
preempted by § 5001(g)(ii). We also reject the Appellants‘
claim that the implementation of the exemptions violates due
process. The District Court declined to exercise jurisdiction
over the state law claims after it dismissed the federal claims.
Because we affirm its dismissal of the federal claims, we hold
that the Court properly declined jurisdiction over the state law
claims. See United States v. Gibbs, 383 U.S. 715, 726 (1996).
We affirm the District Court‘s denial of Appellants‘ motion
for a preliminary injunction to enjoin the enforcement of the
One Gun Law. For the reasons above, Appellants do not
show a reasonable likelihood of success on the merits. Am.
Tel. & Tel. Co. v. Winback & Conserve Program, Inc., 42
F.3d 1421, 1427 (3d Cir. 1996) (stating that an injunction
should issue only if the moving party produces evidence that,




                               7
inter alia, it is likely to prevail on the merits). Therefore, we
will affirm the District Court‘s denial of a preliminary
injunction and dismissal of Appellants‘ claims.




                                8